--------------------------------------------------------------------------------

Mantra Venture Group Ltd.
#562 800-15355 24th Ave. Surrey, BC V4A 2H9

CONSULTING AGREEMENT

THIS AGREEMENT (the "Agreement") effective as of the 01 day of July         ,
2013 (the “Effective Date”), entered into between Mantra Venture Group Ltd. (the
"Company") and 0798465 BC Ltd. (the “Consultant”) in connection with the
provision of Consultant’s services to Company.

WHEREAS:

A. Company is in the business of acquiring and developing technology for the
electrochemical reduction of carbon dioxide. B. Company wishes to engage the
services of Consultant as an independent contractor of Company; and

THIS AGREEMENT WITNESSES THAT in consideration of the premises and mutual
covenants contained in this Agreement and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties,
intending to be legally bound hereby, agree as follows:

1. ENGAGEMENT AS A CONSULTANT

1.1 Company hereby engages Consultant as an independent contractor of Company,
to undertake the duties and exercise those powers as requested by Company or its
subsidiaries from time to time, (collectively the “Services”) and Consultant
accepts such engagement on the terms and conditions set forth in this Agreement.

2. TERM OF THIS AGREEMENT

2.1 The term of this Agreement shall begin as of the Effective Date and shall
continue until terminated pursuant to Sections 13 or 14 herein (the “Term”).

3. CONSULTANT SERVICES

3.1 The Services to be provided by Consultant shall include but shall not be
limited to the following executive consulting services:

     (a) Advisory Board Scientific

3.2

In providing the Services Consultant shall:

 * comply with all applicable federal, provincial, local and foreign statutes,
   laws and regulations;
    
 * not make any misrepresentation or omit to state any material fact which
   results in a misrepresentation regarding the business of Company;

Page 1 of 7

--------------------------------------------------------------------------------

 * subject to section 5 herein, not employ any person in any capacity, or
   contract for the purchase or rental of any service, article or material, nor
   make any commitment, agreement or obligation whereby Company shall be
   required to pay any monies or other consideration without Company's prior
   written consent in each instance.

4. CONSULTANT COMPENSATION

4.1 Shares and Options. In addition to the payment of a regular consulting fee
of CAN$150 per hour, as further compensation for the provision of the Services,
Company shall grant Consultant the following securities:

  (a)

options to purchase up to 300,000 common shares in the common stock of Company,
previously registered on a Form S-8 registration statement, filed with the
United States Securities and Exchange Commission on November 24, 2009, at a
price of USD$0.20 per share, exercisable within 2 years after the date such
option is granted or upon the termination of this Agreement, whichever occurs
earlier (the “Option”), the whole subject to the option agreement between
Company and Consultant dated concurrently herewith.

5. NO REIMBURSEMENT OF EXPENSES

5.1 The parties agree that the Compensation hereunder shall be inclusive of any
and all fees or expenses incurred by Consultant on Consultant’s own behalf
pursuant to this Agreement including but not limited to the costs of rendering
the Services. Notwithstanding the foregoing, Company shall reimburse Consultant
for any bona fide expenses incurred by Consultant on behalf of Company in
connection with the provision of the Services provided that Consultant submits
to Company an itemized written account of such expenses and corresponding
receipts of purchase in a form acceptable to Company within 10 days after
Consultant incurs such expenses. However, Company shall have no obligation to
reimburse Executive for any single expense in excess of CDN$500 or CDN $3,000.00
in the aggregate without the express prior written approval of the Board of
Directors.

6. HIGH PRIORITY SERVICES

6.1 Consultant shall faithfully and in a professional manner perform the duties
that may be reasonably required of Consultant pursuant to the terms of this
Agreement. Consultant’s services hereunder shall be provided on a non-exclusive,
high priority basis to Company.

7. CONFIDENTIALITY

7.1 Consultant shall not disclose to any third party without the prior consent
of Company any financial or business information concerning the business,
affairs, plans and programs of Company its Directors, officers, shareholders,
employees, or consultants (the "Confidential Information"). Consultant shall not
be bound by the foregoing limitation in the event (i) the Confidential
Information is otherwise disseminated and becomes public information or (ii)
Consultant is required to disclose the Confidential Informational pursuant to a
subpoena or other judicial order. As a material inducement to Company entering
into this Agreement, Consultant shall, at Company’s request, execute a
confidentiality and non-disclosure agreement in a form approved by Company and
by Consultant.

Page 2 of 7

--------------------------------------------------------------------------------

8. NON-COMPETITION AND NON-SOLICITATION

8.1 As a material inducement to Company for entering into this Agreement,
Consultant covenants as follows:

  (a)

during the Term and for a period of 24 months following the Term, Consultant
shall not, for any reason, directly or indirectly, whether as an individual,
partner, joint venturer, executive, employee, consultant, principal, affiliate,
agent, shareholder, officer or director of any individual or entity, solicit or
accept business with respect to the electrochemical reduction of carbon dioxide
from any of Company’s customers situate in the Americas.

        (b)

during the Term and for a period of 24 months following the Term, Consultant
shall not hire or take away or cause to be hired or taken away any consultant or
employee who was in the employ of Company at any time during that period.

        (c)

during the Term and for a period of 24 months following the Term, except for
academic purposes Consultant shall not, for any reason, directly or indirectly,
whether as an individual, partner or joint venturer, employee, consultant,
contractor, affiliate, principal, agent, shareholder, officer or director, of
any person or entity or in any other manner, carry on, be engaged in, concerned
with, interested in, advise, lend money to, guarantee the debts or obligations
of, or permit Consultant’s name or likeness to be used or employed by any person
or entity concerned with the electrochemical reduction of carbon dioxide, within
the geographical area of North America. Consultant shall, however, be entitled,
for investment purposes, to purchase and trade shares of a public company which
are listed and posted for trading on a recognized stock exchange the business of
which public company is in competition with the business of Company, so long as
Consultant shall not directly or indirectly own more than 10% of the issued
share capital of the public company, or participate in its management or
operation or act in any advisory capacity to such public company.

9. GRANTS OF RIGHTS AND INSURANCE

9.1 Consultant agrees that the results and proceeds of the Services under this
Agreement, although not created in an employment relationship, shall, for the
purpose of copyright only, be deemed a work made in the course of employment
under the Canadian law or a work-made-for-hire under the United States law and
all other comparable international intellectual property laws and conventions.
All intellectual property rights and any other rights (including, without
limitation, all copyright) which Consultant may have in and to any work,
materials, or other results and proceeds of the Services hereunder, concerning
the electrochemical reduction of carbon dioxide, shall vest irrevocably and
exclusively with Company and are otherwise hereby assigned to Company as and
when created. Consultant hereby waives any moral rights of authors or similar
rights Consultant may have in or to the results and proceeds of the Consulting
Services hereunder, concerning the electrochemical reduction of carbon dioxide.

Page 3 of 7

--------------------------------------------------------------------------------

9.2 Company shall have the right to apply for and take out, at Company's
expense, life, health, accident, or other insurance covering Consultant, in any
amount Company deems necessary to protect Company's interest hereunder.
Consultant shall not have any right, title or interest in or to such insurance.

10. REPRESENTATIONS AND WARRANTIES

10.1 Consultant represents, warrants and covenants to Company as follows:

(a) Consultant is not under any contractual or other restriction which is
inconsistent with the execution of this Agreement, the performance of the
Services hereunder or any other rights of Company hereunder;

(b) Consultant is not under any physical or mental disability that would hinder
the performance of his duties under this Agreement;

12. NO OBLIGATION TO PROCEED.

12.1 Nothing herein contained shall in any way obligate Company to use the
Services hereunder or to exploit the results and proceeds of the Services
hereunder; provided that, upon the condition that Consultant is not in material
default of the terms and conditions hereof, nothing contained in this section
12.1 shall relieve Company of its obligation to deliver to Consultant the
Compensation. All of the foregoing shall be subject to the other terms and
conditions of this Agreement (including, without limitation, Company’s right of
termination, disability and default).

13. RIGHT OF TERMINATION.

13.1 Company and Consultant shall each have the right to terminate this
Agreement at any time in its sole discretion by giving not less than 2 weeks
written notice to the other of same. In the event of such termination, Company
shall deliver to Consultant only that portion of the Compensation that has
accrued as calculated on a daily pro-rated basis. Company’s right of termination
pursuant to this section 13.1 shall be in addition to Company’s rights pursuant
to below section 14.

14. DEFAULT/DISABILITY.

14.1 No act or omission of Company hereunder shall constitute an event of
default or breach of this Agreement unless Consultant shall first notify Company
in writing setting forth such alleged breach or default and Company shall cure
said alleged breach or default within 10 days after receipt of such notice (or
commence said cure within said ten days if the matter cannot be cured in ten
days, and shall diligently continue to complete said cure). Upon any material
breach or default by Consultant of any of the terms and conditions hereof, or
the terms and conditions of any other agreement between Company and Consultant
for the services of Consultant, Company shall immediately have the right to
suspend or to terminate this Agreement and any other agreement between Company
and Consultant for the services of Consultant.

Page 4 of 7

--------------------------------------------------------------------------------

14.2 Upon any disability or incapacity of Consultant which prevents Consultant
from fully performing or complying with the terms and conditions hereof, Company
shall immediately have the right to suspend this Agreement. If such disability
or incapacity shall continue for more than 3 consecutive business days or 5
business days in the aggregate, Company shall immediately have the right,
exercisable at any time after such 3 or 5 day period, to continue such
suspension or terminate this Agreement by so notifying Consultant in writing.

14.3 During the period of any suspension hereunder or upon any termination
hereof, Consultant shall not be entitled to any further compensation hereunder;
provided, that if such suspension or termination is a result of a disability or
incapacity (and not a default or breach), Consultant shall be entitled to a
portion of the Compensation equal to the fair market value of the Consulting
Services that have been rendered prior to the date of the event giving rise to
such suspension and/or termination, the whole subject to the Discretion of the
Board of Director’s of Company. If Company has the choice to continue a
suspension hereunder or to terminate and Company elects to continue the
suspension, then Company may terminate the Agreement by written notice to
Consultant during the period of any such continued suspension. Nothing contained
hereinabove shall in any manner limit any other remedy which Company may have
against Consultant (including without limitation, the right to offset Company's
damages caused by Consultant's default or breach hereof from and against any
compensation due to Consultant hereunder). Company's failure to suspend and/or
terminate this Agreement during periods when it may do so and/or Company's
payment of the Compensation to Consultant during any period of suspension, shall
not be deemed a waiver of Company's right to later suspend and/or terminate this
Agreement or withhold further compensation due to Consultant. A material breach
of any other agreement between the parties may, at Company's election, be deemed
a material breach of this Agreement.

15. COMPANY'S REMEDIES.

15.1 The services to be rendered by Consultant hereunder and the rights and
privileges herein granted to Company are of a special, unique, unusual,
extraordinary and intellectual character which gives them a peculiar value, the
loss of which cannot be reasonably or adequately compensated in damages in an
action at law, it being understood and agreed that a breach by Consultant of any
of the provisions of this Agreement could cause Company irreparable injury and
damages. Consultant expressly agrees that Company shall be entitled to seek
injunctive and/or other equitable relief to prevent a breach hereof by
Consultant. Resort to such equitable relief, however, shall not be construed as
a waiver of any other rights or remedies which Company may have in the premises
for damages or otherwise.

16. CONSULTANT’S REMEDIES.

16.1 In the event of any breach by Company of this Agreement, Consultant shall
be limited to its remedies at law for damages, if any, and shall not have the
right to terminate or rescind this Agreement or to in any way enjoin or restrain
the operations or activities of Company.

17. INDEPENDENT CONTRACTORS.

17.1 Nothing herein shall be construed as creating a partnership, joint venture,
or master-servant relationship between the parties for any purpose whatsoever.
Except as may be expressly provided herein, neither party may be held
responsible for the acts either of omission or commission of the other party,
and neither party is authorized, or has the power, to obligate or bind the other
party by contract, agreement, warranty, representation or otherwise in any
manner. It is expressly understood that the relationship between the parties is
one of independent contractors.

Page 5 of 7

--------------------------------------------------------------------------------

18. MISCELLANEOUS PROVISIONS

  (a)

Time. Time is of the essence of this Agreement.

        (b)

Presumption. This Agreement or any section thereof shall not be construed
against any party due to the fact that said Agreement or any section thereof was
drafted by said party.

        (c)

Titles and Captions. All article, section and paragraph titles or captions
contained in this Agreement are for convenience only and shall not be deemed
part of the context nor affect the interpretation of this Agreement.

        (d)

Further Action. The parties hereto shall execute and deliver all documents,
provide all information and take or forbear from all such action as may be
necessary or appropriate to achieve the purposes of this Agreement.

        (e)

Savings Clause. If any provision of this Agreement, or the application of such
provision to any person or circumstance, shall be held invalid, the remainder of
this Agreement, or the application of such provision to persons or circumstances
other than those as to which it is held invalid, shall not be affected thereby.

        (f)

Assignment. Company may assign this Agreement, in whole or in part, at any time
to any party, as Company shall determine in its sole discretion; provided that,
no such assignment shall relieve Company of its obligations hereunder unless
consented to by Consultant in writing. Consultant may not assign this Agreement
without the prior written consent of Company in its sole discretion.

        (g)

Notices. All notices required or permitted to be given under this Agreement
shall be given in writing and shall be delivered, either personally or by
express delivery service, to the party to be notified. Notice to each party
shall be deemed to have been duly given upon delivery, personally or by courier,
addressed to the attention of the officer at the address set forth heretofore,
or to such other officer or addresses as either party may designate, upon at
least ten days written notice, to the other party.

        (h)

Entire agreement. This Agreement contains the entire understanding and agreement
among the parties, respecting this consultancy. There are no other agreements,
conditions or representations, oral or written, express or implied, with regard
thereto. This Agreement may be amended only in writing signed by all parties.

        (i)

Waiver. A delay or failure by any party to exercise a right under this
Agreement, or a partial or single exercise of that right, shall not constitute a
waiver of that or any other right.

Page 6 of 7

--------------------------------------------------------------------------------


  (j)

Counterparts. This Agreement may be executed in duplicate counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same Agreement. In the event that the document is signed by one
party and faxed to another the parties agree that a faxed signature shall be
binding upon the parties to this agreement as though the signature was an
original.

        (k)

Counsel. The parties expressly acknowledge that each has been advised to seek
separate counsel for advice in this matter and has been given a reasonable
opportunity to do so.

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first written above.

MANTRA VENTURE GROUP LTD.  
Per:  
/s/ Larry Kristof   Larry Kristof, CEO       CONSULTANT:       /s/ Colin Oloman
  Per: Colin Oloman, Director  

Page 7 of 7

--------------------------------------------------------------------------------